Kirkpatrick C. J.
This was an action on the case for a deceit. The deceit complained of, is, that the defendant, Decker, had become possessed of a certain note of hand, given by one Jacob I. Decker to Joseph Sharp, or order, for 7d dollars, payable in six months, with interest; that this note had been assigned by Sharp to one Inglis, to be recovered at hds own risk, but had not been assigned by Inglis, either to the said defendant or to any other person ; that the said defendant, Decker, purchased a yoke of oxen of the said plaintiff, Hardin, and gave him this note in payment, by merely handing it over to him without endorsement, averring at the same time, that it was a good and valuable note, and that Sharp was an endorser thereupon, and was answerable for the payment of the money ; that the plaintiff being altogether unable to read writing, and giving full faith and credit to the averments of the defendant, accepted the said note in payment for the said oxen, as a good and valuable note, secured by the endorsement of said Sharp, whereas the same was not good and valuable, nor secured by such endorsement; and so, that the said defendant wilfully and designedly deceived him &c. to his damage &c.
*669Upon this state of demand, the jury found a verdict for the plaintiff for 79 dollars, 84 cents, and judgment was entered accordingly.
The reasons assigned for the reversal of this judgment, are, 1. Because there is a variance between the summons and the state of demand filed; and 2. Because the state of demand itself is insufficient to support an action.
The first of these reasons is not true in fact; and the second, I think, is not true in law. One cannot, by falsehood and lies, deceive an illiterate man, impose upon him a writing for one thing, when it really is another, and then come into a court of justice and expect to receive the benefit of his fraud.
Therefore, in my opinion, this judgment must be affirmed.